Exhibit 10.2

 

CONVERTIBLE PROMISSORY NOTE

 

Effective Date: November 1, 2016 U.S. $1,413,000.00

 

FOR VALUE RECEIVED, Vape Holdings, Inc., a Delaware corporation ("Borrower"),
promises to pay to Typenex Co-Investment, LLC, a Utah limited liability company,
or its successors or assigns ("Lender"), $1,413,000.00 and any interest, fees,
charges, and late fees on the date that is nine (9) months after the Purchase
Price Date (the "Maturity Date") in accordance with the terms set forth herein
and to pay interest on the Outstanding Balance (including all Tranches (as
defined below), both Conversion Eligible Tranches (as defined below) and
Subsequent Tranches (as defined below) that have not yet become Conversion
Eligible Tranches) at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. This Convertible Promissory Note
(this "Note") is issued and made effective as of November 1, 2016 (the
"Effective Date"). This Note is issued pursuant to that certain Securities
Purchase Agreement dated November 1, 2016, as the same may be amended from time
to time, by and between Borrower and Lender (the "Purchase Agreement"). All
interest calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.

 

This Note carries an OID of $128,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender's legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the "Transaction Expense Amount"), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $1,280,000.00 (the "Purchase Price"),
computed as follows: $1,413,000.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of the Secured Investor Notes (as defined in the
Purchase Agreement) and a wire transfer of immediately available funds in the
amount of the Initial Cash Purchase Price (as defined in the Purchase
Agreement). This Note shall be comprised of sixteen (16) tranches (each, a
"Tranche"), consisting of (i) an initial Tranche in an amount equal to
$49,000.00 and any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (as
defined in the Purchase Agreement) (the "Initial Tranche"), and (ii) fifteen
(15) additional Tranches, the first of which will be in the amount of
$44,000.00, the next four (4) of which will be in the amount of $55,000.00, and
the next ten (10) of which will be in the amount of $110,000.00, plus any
interest, costs, fees or charges accrued thereon or added thereto under the
terms of this Note and the other Transaction Documents (each, a "Subsequent
Tranche"). The Initial Tranche shall correspond to the Initial Cash Purchase
Price, $4,000.00 of the OID and the Transaction Expense Amount, and may be
converted into shares of Common Stock (as defined below) any time subsequent to
the Purchase Price Date. The first Subsequent Tranche shall correspond to
Secured Investor Note #1 and $4,000.00 of the OID, the second Subsequent Tranche
shall correspond to Secured Investor Note #2 and $5,000.00 of the OID, the third
Subsequent Tranche shall correspond to Secured Investor Note #3 and $5,000.00 of
the OID, the fourth Subsequent Tranche shall correspond to Secured Investor Note
#4 and $5,000.00 of the OID, the fifth Subsequent Tranche shall correspond to
Secured Investor Note #5 and $5,000.00 of the OID, the sixth Subsequent Tranche
shall correspond to Secured Investor Note #6 and $10,000.00 of the OID, the
seventh Subsequent Tranche shall correspond to Secured Investor Note #7 and
$10,000.00 of the OID, the eighth Subsequent Tranche shall correspond to Secured
Investor Note #8 and $10,000.00 of the 0113, the ninth Subsequent Tranche shall
correspond to Secured Investor Note #9 and $10,000.00 of the OID, the tenth
Subsequent Tranche shall correspond to Secured Investor Note #10 and $10,000.00
of the OID, the eleventh Subsequent Tranche shall correspond to Secured Investor
Note #11 and $10,000.00 of the OID, the twelfth Subsequent Tranche shall
correspond to Secured Investor Note #12 and $10,000.00 of the OID, the
thirteenth Subsequent Tranche shall correspond to Secured Investor Note #13 and
$10,000.00 of the OM, the fourteenth Subsequent Tranche shall correspond to
Secured Investor Note #14 and $10,000.00 of the OID, and the fifteenth
Subsequent Tranche shall correspond to Secured Investor Note #15 and $10,000.00
of the OID. Lender's right to convert any portion of any of the Subsequent
Tranches is conditioned upon Lender's payment in full of the Secured Investor
Note corresponding to such Subsequent Tranche (upon the satisfaction of such
condition, such Subsequent Tranche becomes a "Conversion Eligible Tranche"). In
the event Lender exercises its Lender Offset Right (as defined below) with
respect to a portion of an Secured Investor Note and pays in full the remaining
outstanding balance of such Secured Investor Note, the Subsequent Tranche that
corresponds to such Secured Investor Note shall be deemed to be a Conversion
Eligible Tranche only for the portion of such Tranche that was paid for in cash
by Lender and the portion of such Secured Investor Note that was offset pursuant
to Lender's exercise of the Lender Offset Right shall not be included in the
applicable Conversion Eligible Tranche. For the avoidance of doubt, subject to
the other terms and conditions hereof, the Initial Tranche shall be deemed a
Conversion Eligible Tranche as of the Purchase Price Date for all purposes
hereunder and may be converted in whole or in part at any time subsequent to the
Purchase Price Date, and each Subsequent Tranche that becomes a Conversion
Eligible Tranche may be converted in whole or in part at any time subsequent to
the first date on which such Subsequent Tranche becomes a Conversion Eligible
Tranche. For all purposes hereunder, Conversion Eligible Tranches shall be
converted (or redeemed, as applicable) in order of the lowest-numbered
Conversion Eligible Tranche and Conversion Eligible Tranches may be converted
(or redeemed, as applicable) in one or more separate Conversions (as defined
below), as determined in Lender's sole discretion. At all times hereunder, the
aggregate amount of any costs, fees or charges incurred by or assessable against
Borrower hereunder, including, without limitation, any fees, charges or premiums
incurred in connection with an Event of Default (as defined below), shall be
added to the lowest-numbered then-current Conversion Eligible Tranche.

 



 

 

 

1. Payment; Prepayment.

 

1.1. All payments owing hereunder shall be in lawful money of the United States
of America or Conversion Shares (as defined below), as provided for herein, and
delivered to Lender at the address or bank account furnished to Borrower for
that purpose. All payments shall be applied first to (a) costs of collection, if
any, then to (b) fees and charges, if any, then to (c) accrued and unpaid
interest, and thereafter, to (d) principal.

 

1.2. Prepayment. Notwithstanding the foregoing, so long as Borrower has not
received a Conversion Notice (as defined below) from Lender where the applicable
Conversion Shares have not yet been delivered and so long as no Event of Default
has occurred since the Effective Date (whether declared by Lender or undeclared
and regardless of whether or not cured), then Borrower shall have the right,
exercisable on not less than five (5) Trading Days prior written notice to
Lender to prepay the Outstanding Balance of this Note, in full, in accordance
with this Section 1. Any notice of prepayment hereunder (an "Optional Prepayment
Notice") shall be delivered to Lender at its registered address and shall state:
(i) that Borrower is exercising its right to prepay this Note, and (ii) the date
of prepayment, which shall be not less than five (5) Trading Days from the date
of the Optional Prepayment Notice. On the date fixed for prepayment (the
"Optional Prepayment Date"), Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of Lender as may be
specified by Lender in writing to Borrower. If Borrower exercises its right to
prepay this Note, Borrower shall make payment to Lender of an amount in cash
equal to 125% (the "Prepayment Premium") multiplied by the then Outstanding
Balance of this Note (the "Optional Prepayment Amount"). In the event Borrower
delivers the Optional Prepayment Amount to Lender prior to the Optional
Prepayment Date or without delivering an Optional Prepayment Notice to Lender as
set forth herein without Lender's prior written consent, the Optional Prepayment
Amount shall not be deemed to have been paid to Lender until the Optional
Prepayment Date. Moreover, in such event the Optional Prepayment Liquidated
Damages Amount will automatically be added to the Outstanding Balance of this
Note on the day Borrower delivers the Optional Prepayment Amount to Lender. In
the event Borrower delivers the Optional Prepayment Amount without an Optional
Prepayment Notice, then the Optional Prepayment Date will be deemed to be the
date that is five (5) Trading Days from the date that the Optional Prepayment
Amount was delivered to Lender and Lender shall. be entitled to exercise its
conversion rights set forth herein during such five (5) day period. In addition,
if Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to Lender within two (2) Trading Days following the
Optional Prepayment Date, Borrower shall forever forfeit its right to prepay
this Note.

 



 2 

 

 

2. Security. This Note is unsecured.

 

3. Conversion.

 

3.1. Conversions. Lender has the right at any time after the Purchase Price Date
until the Outstanding Balance has been paid in full, including without
limitation until any Optional Prepayment Date (even if Lender has received an
Optional Prepayment Notice), at its election, to convert (each instance of
conversion is referred to herein as a "Conversion") all or any part of the
Outstanding Balance into shares ("Conversion Shares") of fully paid and
non-assessable common stock, $0.00001 par value per share ("Common Stock"), of
Borrower as per the following conversion formula: the number of Conversion
Shares equals the amount being converted (the "Conversion Amount") divided by
the Conversion Price (as defined below). Conversion notices in the form attached
hereto as Exhibit A (each, a "Conversion Notice") may be effectively delivered
to Borrower by any method of Lender's choice (including but not limited to
facsimile, email, mail, overnight courier, or personal delivery), and all
Conversions shall be cashless and not require further payment from Lender.
Borrower shall deliver the Conversion Shares from any Conversion to Lender in
accordance with Section 7 below.

 

3.2. Conversion Price. Subject to the adjustments set forth herein, the
conversion price (the "Conversion Price") for each Conversion (as defined below)
shall be equal to 55% (the "Conversion Factor") multiplied by the lowest
intra-day trade price in the twenty (20) Trading Days immediately preceding the
applicable Conversion, provided that if at any time the lowest intra-day trade
price in the twenty (20) Trading Days immediately preceding any date of
measurement is below $0.0025, then in such event the then-current Conversion
Factor shall be reduced by 10% for all future Conversions (subject to other
reductions set forth in this section). Additionally, if at any time after the
Effective Date, the Conversion Shares are not DTC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. Finally, in addition to the Default Effect, if any Major
Default occurs after the Effective Date, the Conversion Factor shall
automatically be reduced for all future Conversions by an additional 5% for each
of the first three (3) Major Defaults that occur after the Effective Date (for
the avoidance of doubt, each occurrence of any Major Default shall be deemed to
be a separate occurrence for purposes of the foregoing reductions in Conversion
Factor, even if the same Major Default occurs three (3) separate times). For
example, the first time the Conversion Shares are not DTC Eligible, the
Conversion Factor for future Conversions thereafter will be reduced from 55% to
50% for purposes of this example. If, thereafter, there are three (3) separate
occurrences of a Major Default pursuant to Section 4.1(a), then for purposes of
this example the Conversion Factor would be reduced by 5% for the first such
occurrence, and so on for each of the second and third occurrences of such Major
Default.

 



 3 

 

 

4. Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
"Event of Default"): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) Borrower fails
to deliver any Conversion Shares in accordance with the terms hereof; (c) a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
(d) Borrower becomes insolvent or generally fails to pay, or admits in writing
its inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (e) Borrower makes a general assignment for the benefit of
creditors; (f) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (g) an involuntary bankruptcy
proceeding is commenced or filed against Borrower; (h) Borrower defaults or
otherwise fails to observe or perform any covenant, obligation, condition or
agreement of Borrower contained herein or in any other Transaction Document,
other than those specifically set forth in this Section 4.1 and Section 4 of the
Purchase Agreement; (i) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note is false,
incorrect, incomplete or misleading in any material respect when made or
furnished; (j) the occurrence of a Fundamental Transaction without Lender's
prior written consent (unless this Note is paid in full with the proceeds of
such Fundamental Transaction); (k) Borrower fails to establish or maintain the
Share Reserve as required under the Purchase Agreement; (1) any money judgment,
writ or similar process is entered or filed against Borrower or any subsidiary
of Borrower or any of its property or other assets for more than $200,000.00,
and shall remain unvacated, unbonded or unstayed for a period of twenty (20)
calendar days unless otherwise consented to by Lender; (in), Borrower's Common
Stock fails to be DTC Eligible; (n) Borrower fails to observe or perform any
covenant set forth in Section 4 of the Purchase Agreement, or (o) Borrower
breaches any covenant or other term or condition contained in any Other
Agreements. Notwithstanding the foregoing, upon the occurrence of an event
described in Section 4.1(a) or 4.1(b) above, such event shall not be considered
an Event of Default if such event is cured within three (3) Trading Days of the
occurrence of such event; provided, however, that the foregoing cure period
shall only apply to the first two occurrences of the events described in Section
4.1(a) or 4.1(b) and not to any subsequent occurrences of such events. In
addition, upon the occurrence of an event described in Section 4.1(c) — 4.1(p)
above, such event shall not be considered an Event of Default if such event is
cured within twenty (20) Trading Days of the occurrence of such event.

 



 4 

 

 

4.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (c), (d), (e), (f) or (g) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of 22% per annum or the maximum rate permitted under applicable law ("Default
Interest"). For the avoidance of doubt, Lender may continue making Lender
Conversions at any time following an Event of Default until such time as the
Outstanding Balance is paid in full. Borrower further acknowledges and agrees
that Lender may continue making Conversion following the entry of any judgment
or arbitration award in favor of Lender until such time that the entire judgment
amount or arbitration award is paid in full. Borrower agrees that any judgment
or arbitration award will, by its terms, be made convertible into Common Stock.
Any Conversions made following a judgment or arbitration award shall be made
pursuant to the following formula: the amount of the judgment or arbitration
award being converted divided by 80% of the lowest Closing Bid Price in the ten
(10) Trading Days immediately preceding the date of Conversion. In such event,
Borrower and Lender agree that it is their expectation that any such judgment
amount or arbitration award that is converted will tack back to the Purchase
Price Date for purposes of determining the holding period under Rule 144.
Borrower and Lender agree and stipulate that any judgment or arbitration award
entered against Borrower shall be reduced by $1,000.00 and such $1,000.00 shall
become the new Outstanding Balance of this Note and this Note shall expressly
survive such judgment or arbitration award. Additionally, following the
occurrence of any Event of Default, Borrower may, at its option, pay any
Conversion in cash instead of Conversion Shares by paying to Lender on or before
the applicable Delivery Date (as defined below) a cash amount equal to the
number of Conversion Shares set forth in the applicable Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender's right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower's failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.

 

4.3. Unconditional Obligation: No Offset. Borrower acknowledges that this Note
is an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset (except as set forth in Section 17 below), deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset it now has
or may have hereafter against Lender, its successors and assigns, and agrees to
make the payments or Conversions called for herein in accordance with the terms
of this Note.

 

5. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

6. Rights Upon Issuance of Securities.

 

6.1. Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 6.1
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 6.1
occurs during the period that a Conversion Price is calculated hereunder, then
the calculation of such Conversion Price shall be adjusted appropriately to
reflect such event.

 



 5 

 

 

6.2. Other Events. In the event that Borrower (or any subsidiary) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect Lender from dilution or if any event
occurs of the type contemplated by the provisions of this Section 6 but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then Borrower's board of directors shall in good faith
determine and implement an appropriate adjustment in the Conversion Price so as
to protect the rights of Lender, provided that no such adjustment pursuant to
this Section 6.2 will increase the Conversion Price as otherwise determined
pursuant to this Section 6, provided further that if Lender does not accept such
adjustments as appropriately protecting its interests hereunder against such
dilution, then Borrower's board of directors and Lender shall agree, in good
faith, upon an independent investment bank of nationally recognized standing to
make such appropriate adjustments, whose determination shall be final and
binding and whose fees and expenses shall be borne by Borrower.

 

7. Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following the date of delivery of a Conversion
Notice (the "Delivery Date"), Borrower shall deliver or cause to be delivered to
Lender or its broker (as designated in the Conversion Notice), via reputable
overnight courier, a certificate or certificates representing the aggregate
number of Conversion Shares to which Lender shall be entitled, registered in the
name of Lender or its designee. For the avoidance of doubt, Borrower has not met
its obligation to deliver Conversion Shares by the Delivery Date unless Lender
or its broker, as applicable, has actually received the certificate representing
the applicable Conversion Shares no later than the close of business on the
relevant Delivery Date pursuant to the terms set forth above. Moreover, and
notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Borrower or its transfer agent refuses to deliver any
Conversion Shares to Lender on grounds that such issuance is in violation of
Rule 144 under the Securities Act of 1933, as amended ("Rule 144"), Borrower
shall deliver or cause its transfer agent to deliver the applicable Conversion
Shares to Lender with a restricted securities legend, but otherwise in
accordance with the provisions of this Section 7. In conjunction therewith,
Borrower will also deliver to Lender a written opinion from its counsel or its
transfer agent's counsel opining as to why the issuance of the applicable
Conversion Shares violates Rule 144.

 

8. Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframe stated in Section 7, Lender, at any time prior to
selling all of those Conversion Shares, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares, with a
corresponding increase to the Outstanding Balance (any returned amount will tack
back to the Purchase Price Date for purposes of determining the holding period
under Rule 144). In addition, for each Conversion, in the event that Conversion
Shares are not delivered by the fourth Trading Day (inclusive of the day of the
Conversion), a late fee equal to the greater of (a) $500.00 and (b) 2% of the
applicable Conversion Share Value rounded to the nearest multiple of $100.00
(but in any event the cumulative amount of such late fees for each Conversion
shall not exceed 200% of the applicable Conversion Share Value) will be assessed
for each day after the third Trading Day (inclusive of the day of the
Conversion) until Conversion Share delivery is made; and such late fee will be
added to the Outstanding Balance (such fees, the "Conversion Delay Late Fees").
For illustration purposes only, if Lender delivers a Conversion Notice to
Borrower pursuant to which Borrower is required to deliver 100,000 Conversion
Shares to Lender and on the Delivery Date such Conversion Shares have a
Conversion Share Value of $20,000.00 (assuming a Closing Trade Price on the
Delivery Date of $0.20 per share of Common Stock), then in such event a
Conversion Delay Late Fee in the amount of $500.00 per day (the greater of
$500.00 per day and $20,000.00 multiplied by 2%, which is $400.00) would be
added to the Outstanding Balance of the Note until such Conversion Shares are
delivered to Lender. For purposes of this example, if the Conversion Shares are
delivered to Lender twenty (20) days after the applicable Delivery Date, the
total Conversion Delay Late Fees that would be added to the Outstanding Balance
would be $10,000.00 (20 days multiplied by $500.00 per day). If the Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Conversion Share Value).

 

 6 

 

 

9. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the "Maximum Percentage"), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. The shares
of Common Stock issuable to Lender that would cause the Maximum Percentage to be
exceeded are referred to herein as the "Ownership Limitation Shares". Borrower
will reserve the Ownership Limitation Shares for the exclusive benefit of
Lender. From time to time, Lender may notify Borrower in writing of the number
of the Ownership Limitation Shares that may be issued to Lender without causing
Lender to exceed the Maximum Percentage. Upon receipt of such notice, Borrower
shall be unconditionally obligated to immediately issue such designated shares
to Lender, with a corresponding reduction in the number of the Ownership
Limitation Shares. Notwithstanding the forgoing, the term "4.99%" above shall be
replaced with "9.99%" at such time as the Market Capitalization is less than
$10,000,000.00. Notwithstanding any other provision contained herein, if the
term "4.99%" is replaced with "9.99%" pursuant to the preceding sentence, such
increase to "9.99%" shall remain at 9.99% until increased, decreased or waived
by Lender as set forth below. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

 

10. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys' fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

 

11. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.

 

12. Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 



 7 

 

 

13. Resolution of Disputes.

 

13.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement.

 

13.2. Calculation Disputes. Notwithstanding the Arbitration Provisions, in the
case of a dispute as to any Calculation (as defined in the Purchase Agreement),
such dispute will be resolved in the manner set forth in the Purchase Agreement.

 

14. Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

15. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

16. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

 

17. Offset Rights. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, (a) the parties hereto acknowledge and agree
that Lender maintains a right of offset pursuant to the terms of the Secured
Investor Notes that, under certain circumstances, permits Lender to deduct
amounts owed by Borrower under this Note from amounts otherwise owed by Lender
under the Secured Investor Notes (the "Lender Offset Right"), and (b) at any
time Borrower shall be entitled to deduct and offset any amount owing by the
initial Lender under the Secured Investor Notes from any amount owed by Borrower
under this Note (the "Borrower Offset Right"). In order to exercise the Borrower
Offset Right, Borrower must deliver to Lender (a) a completed and signed
Borrower Offset Right Notice in the form attached hereto as Exhibit B, (b) the
original Secured Investor Note being offset marked "cancelled" or, in the event
the applicable Secured Investor Note has been lost, stolen or destroyed, a lost
note affidavit in a form reasonably acceptable to Lender, and (c) a check
payable to Lender in the amount of $250.00. In the event that Borrower's
exercise of the Borrower Offset Right results in the full satisfaction of
Borrower's obligations under this Note, Lender shall return the original Note to
Borrower marked "cancelled" or, in the event this Note has been lost, stolen or
destroyed, a lost note affidavit in a form reasonably acceptable to Borrower.
For the avoidance of doubt, Borrower shall not incur any Prepayment Premium set
forth in Section 1 hereof with respect to any portions of this Note that are
satisfied by way of a Borrower Offset Right.

 

18. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Note and the documents and instruments
entered into in connection herewith.

 

19. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled "Notices."

 

20. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender's
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties' inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender's and Borrower's expectations that any such liquidated
damages will tack back to the Purchase Price Date for purposes of determining
the holding period under Rule 144).

 



 8 

 

 

21. Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES ANY AND
ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PAR ALES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO
ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY'S
RIGHT TO DEMAND TRIAL BY JURY.

 

22. Voluntary Agreement. Borrower has carefully read this Note and has asked any
questions needed for Borrower to understand the terms, consequences and binding
effect of this Note and fully understand them. Borrower has had the opportunity
to seek the advice of an attorney of Borrower's choosing, or has waived the
right to do so, and is executing this Note voluntarily and without any duress or
undue influence by Lender or anyone else.

 

23. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 



 

[Remainder of page intentionally left blank; signature page follows]

 

9

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:         Vape Holdings, Inc.         By:                         
Name:     Title:  

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

By:            John M. Fife, President  

 

 

[Signature Page to Convertible Promissory Note]

 

 

 

 

ATTACHMENT 1
DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. "Bloomberg" means Bloomberg L.P. (or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by Lender and reasonably satisfactory to
Borrower).

 

A2. "Closing Bid Price" and "Closing Trade Price" means the last closing bid
price and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the Common Stock by Bloomberg, the average of the
bid prices, or the ask prices, respectively, of any market makers for the Common
Stock as reported by OTC Markets Group, Inc., and any successor thereto. If the
Closing Bid Price or the Closing Trade Price cannot be calculated for the Common
Stock on a particular date on any of the foregoing bases, the Closing Bid Price
or the Closing Trade Price (as the case may be) of the Common Stock on such date
shall be the fair market value as mutually determined by Lender and Borrower. If
Lender and Borrower are unable to agree upon the fair market value of the Common
Stock, then such dispute shall be resolved in accordance with the procedures in
Section 13.2. All such determinations shall be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during such period.

 

A3. "Conversion Eligible Outstanding Balance" means the Outstanding Balance of
this Note less the sum of each Subsequent Tranche that has not yet become a
Conversion Eligible Tranche (i.e., Lender has not yet paid the outstanding
balance of the Secured Investor Note that corresponds to such Subsequent
Tranche).

 

A4. "Default Effect" means multiplying the Conversion Eligible Outstanding
Balance as of the date the applicable Event of Default occurred by (a) 15% for
each occurrence of any Major Default, or (b) 5% for each occurrence of any Minor
Default; and then adding the resulting product to the Outstanding Balance as of
the date the applicable Event of Default occurred, with the sum of the foregoing
then becoming the Outstanding Balance under this Note as of the date the
applicable Event of Default occurred; provided that the Default Effect may only
be applied three (3) times hereunder with respect to Major Defaults and three
(3) times hereunder with respect to Minor Defaults; and provided further that
the Default Effect shall not apply to any Event of Default pursuant to Section
4.1(b) hereof.

 

A5. "DTC" means the Depository Trust Company or any successor thereto.

 

A6. "DTC Eligible" means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender's brokerage firm for the benefit of Lender.

 

A7. "Fundamental Transaction" means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower's Common Stock, or (b) any "person" or "group" (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.

  

Attachment 1 to Secured Convertible Promissory Note, Page 1

 

 

A8. "Major Default" means any Event of Default occurring under Sections 4.1(a),
4.1(k), or 4.1(n) of this Note.

 

A9. "Mandatory Default Amount" means the greater of (a) the Outstanding Balance
(including all Tranches, both Conversion Eligible Tranches and Subsequent
Tranches that have not yet become Conversion Eligible Tranches) divided by the
Conversion Price on the date the Mandatory Default Amount is demanded,
multiplied by the VWAP on the date the Mandatory Default Amount is demanded, or
(b) the Outstanding Balance following the application of the Default Effect.

 

A10. "Market Capitalization" means a number equal to (a) the average VWAP of the
Common Stock for the immediately preceding fifteen (15) Trading Days, multiplied
by (b) the aggregate number of outstanding shares of Common Stock as reported on
Borrower's most recently filed Form 10-Q or Form 10-K.

 

A11. "Minor Default" means any Event of Default that is not a Major Default.

 

A12. "OID" means an original issue discount.

 

A13. "Optional Prepayment Liquidated Damages Amount" means an amount equal to
the difference between (a) the product of (i) the number of shares of Common
Stock obtained by dividing (1) the applicable Optional Prepayment Amount by (2)
the Conversion Price as of the date Borrower delivered the applicable Optional
Prepayment Amount to Lender, multiplied by (ii) the Closing Trade Price of the
Common Stock on the date Borrower delivered the applicable Optional Prepayment
Amount to Lender, and (b) the applicable Optional Prepayment Amount paid by
Borrower to Lender. For illustration purposes only, if the applicable Optional
Prepayment Amount were $50,000.00, the Conversion Price as of the date the
Optional Prepayment Amount was paid to Lender was equal to $0.75 per share of
Common Stock, and the Closing Trade Price of a share of Common Stock as of such
date was equal to $1.00, then the Optional Prepayment Liquidated Damages Amount
would equal $16,666.67 computed as follows: (a) $66,666.67 (calculated as (i)
(1) $50,000.00 divided by (2) $0.75 multiplied by (ii) $1.00) minus (b)
$50,000.00.

 

A14. "Other Agreements" means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower's ongoing
business operations.

 

A15. "Outstanding Balance" means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, Conversion, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys' fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions, and any other fees or charges
(including without limitation Conversion Delay Late Fees) incurred under this
Note.

 

A16. "Purchase Price Date" means the date the Initial Cash Purchase Price is
delivered by Lender to Borrower.

 

A17. "Trading Day" means any day on which the New York Stock Exchange is open
for trading.

 

A18. "VWAP" means the volume weighted average price of the Common stock on the
principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

Attachment 1 to Secured Convertible Promissory Note, Page 2

 

 

EXHIBIT A

 

Typenex Co-Investment, LLC

303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601

 



Vape Holdings, Inc. Date: ______________

Attn: Kyle Tracey, CEO

5304 Derry Avenue, Suite C

Agoura Hills, California 91301

 

CONVERSION NOTICE

 

The above-captioned Lender hereby gives notice to Vape Holdings, Inc., a
Delaware corporation (the "Borrower"), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender on November 1, 2016 (the
"Note"), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Conversion Price set forth below. In the event of a conflict between this
Conversion Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Conversion Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.

 

A.Date of Conversion: ____________



B.Conversion #: ____________



C.Conversion Amount: ______________



D.Conversion Price: _____________



E.Conversion Shares: _______________ (C divided by D)



F.Remaining Outstanding Balance of Note: ___________ *



G.Remaining Balance of Secured Investor Notes:_________ *



H.Outstanding Balance of Note Net of Balance of Secured Investor Notes: _______
* (F minus G)

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.

 

The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):

 

Conversion Amount  Tranche No.               

 

So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Conversion Shares to:

 

Name:   Address:        

  

Exhibit A to Secured Convertible Promissory Note, Page 1

 

 

TN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER         Vape Holdings, Inc.         By: /s/ Benjamin Beaulieu   Name:
Benjamin Beaulieu   Title: CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

LENDER:

 

Typenex Co-Investment, LLC

 

By: Red Cliffs Investments, Inc., its Manager

 

By: /s/ John M. Fife   John M. Fife, President  

 

 

[Signature Page to Convertible Promissory Note]

 

 

 

 

EXHIBIT B

 

Vape Holdings, Inc.

5304 Derry Avenue, Suite C
Agoura Hills, California 91301

 

Typenex Co-Investment, LLC Date: __________

Attn: John Fife

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601

 

NOTICE OF EXERCISE

OF BORROWER OFFSET RIGHT

 

The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the "Lender"), pursuant to that certain
Convertible Promissory Note made by Borrower in favor of Lender on November 1,
2016 (the "Note"), of Borrower's election to exercise the Borrower Offset Right
as set forth below. In the event of a conflict between this Notice of Exercise
of Borrower Offset Right and the Note, the Note shall govern. Capitalized terms
used in this notice without definition shall have the meanings given to them in
the Note.

 

A.    Effective Date of Offset:                        , 201_

B.    Amount of Offset:                       

C.    Secured Investor Note(s) Being Offset:                      

 

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.

 

Sincerely,

 

Borrower:

 

Vape Holdings, Inc.

 

By:                 Name:   Title:  

 

 

 

 

Exhibit B to Secured Convertible Promissory Note, Page 1



 

